                 Case 20-12841-MFW             Doc 995-1        Filed 07/06/21      Page 1 of 8




                                                    Exhibit A

                                        Budget and Staffing Report
                                          Greenberg Traurig, LLP
                                        March 1, 2021 – June 30, 2021
                                          (Second Interim Period) 1

     Task                                                              Estimated           Estimated
                       Project Category
     Code                                                               Hours                Fees
    B800.803 Business Operations                                                 5.00             $3,500.00
    B800.804     Case Administration                                            50.00          $35,000.00
    B800.805     Claims Administration & Objections                            100.00          $75,000.00
    B800.807     Stay Relief                                                     5.00           $3,500.00
    B800.809     Financing Matters & Cash Collateral                             5.00           $4,500.00
    B800.810     Litigation Matters                                              5.00           $4,000.00
    B800.812     Plan & Disclosure Statement                                   125.00         $125,000.00
    B800.813     Fee/Employment Applications                                    50.00          $35,000.00
    B800.824     Preparation/Review Reports                                      5.00           $4,000.00
    B800.831     Creditors’ Committee – General                                  5.00           $4,000.00
    B800.832     Creditor Inquiries                                             15.00          $10,000.00
    B800.833     Court Hearings                                                 20.00          $20,000.00
    B800.834     General Corporate Matters                                       5.00           $4,000.00
    B800.835     Leases and Executory Contracts                                 15.00          $10,000.00
    B800.837     Utility Matters                                                 5.00           $3,500.00
    B800.838     Sale of Property                                                5.00           $4,000.00
    B800.845     Tax Matters                                                     5.00           $5,000.00
    Total:                                                                     425.00         $350,000.00



                                          Number of Timekeepers
                                           Expected to Work on
        Category of Timekeeper
                                          Matter During the Budget              Average Hourly Rate
                                                  Period
      Shareholders                                               5                           $1,000.00
      Associates                                                           5                      $600.00
      Paralegals                                                           2                      $325.00




1
    These amounts are based on Greenberg Traurig’s good faith estimates.

ACTIVE 58355704v5
                                      Case 20-12841-MFW              Doc 995-1     Filed 07/06/21   Page 2 of 8




                                                                           Exhibit B

                                          Comparison of Fees and Hours Budgeted 1 to Fees and Hours
                                     Billed During the Second Interim Period for Greenberg Traurig, LLP


       Task                                                                     Estimated     Actual         Estimated
                                      Project Category                                                                     Actual Fees
       Code                                                                      Hours      Hours Billed       Fees
      B800.803      Business Operations                                                5.00         1.00       $3,500.00      $1,300.00
      B800.804      Case Administration                                               50.00        81.70      $35,000.00     $75,611.00
      B800.805      Claims Administration & Objections                               100.00      138.50       $75,000.00    $106,722.50
      B800.807      Stay Relief                                                        5.00         9.80       $3,500.00      $6,612.50
      B800.809      Financing Matters & Cash Collateral                                5.00         7.90       $4,500.00      $6,698.00
      B800.810      Litigation Matters                                                 5.00         4.70       $4,000.00      $4,264.00
      B800.812      Plan & Disclosure Statement                                      125.00      152.80      $125,000.00    $135,481.50
      B800.813      Fee/Employment Applications                                       50.00        71.60      $35,000.00     $46,337.50
      B800.824      Preparation/Review Reports                                         5.00         6.00       $4,000.00      $5,021.50
      B800.831      Creditors’ Committee – General                                     5.00         0.70       $4,000.00        $541.00
      B800.832      Creditor Inquiries                                                15.00        12.50      $10,000.00      $9,656.00
      B800.833      Court Hearings                                                    20.00        18.80      $20,000.00     $16,732.50
      B800.834      General Corporate Matters                                          5.00         0.40       $4,000.00        $392.00
      B800.835      Leases and Executory Contracts                                    15.00        38.50      $10,000.00     $31,338.00
      B800.837      Utility Matters                                                    5.00        14.00       $3,500.00     $10,355.00
      B800.838      Sale of Property                                                   5.00         9.00       $4,000.00      $9,044.00
      B800.845      Tax Matters                                                        5.00        14.60       $5,000.00     $15,362.00
      Total:                                                                         425.00      582.50      $350,000.00    $481,469.00




1
    These amounts are based on Greenberg Traurig’s good faith estimates.

ACTIVE 58355704v5
                                   Case 20-12841-MFW   Doc 995-1   Filed 07/06/21   Page 3 of 8




                                           Number of
                                                             Actual
                                          Timekeepers                     Estimated
                                                           Number of
                       Category of      Expected to Work                   Average        Actual Blended
                                                          Timekeepers
                       Timekeeper       on Matter During                   Hourly          Hourly Rate
                                                           During the
                                           the Interim                      Rate
                                                         Interim Period
                                             Period
                    Shareholders                       5              6     $1,000.00             $1,071.26
                    Associates                         5              4       $600.00               $655.28
                    Paralegals                         2              1       $325.00               $330.00




                                                              2
ACTIVE 58355704v5
                 Case 20-12841-MFW               Doc 995-1         Filed 07/06/21         Page 4 of 8




                                                      Exhibit C

                               Customary and Comparable Compensation
                                     Disclosure with Fee Application
                            (Second Interim Period and Final Application Period)


                                      Blended Hourly Rate Disclosures
                       Billed 1               Billed                                     Billed
    Category of        In comparable practice Firm-wide for preceding                    This Application
    Timekeeper         areas for preceding    calendar year (excluding
                       calendar year          bankruptcy matters)
                                                                                    $1,071.26 (Second Interim)
    Shareholders                       $1,151.00                            $913.29
                                                                                    $991.25 (Final)
                                                                                    $655.28 (Second Interim)
    Associates                           $633.75                            $515.67
                                                                                    $610.01 (Final)
                                                                                    $330.00 (Second Interim)
    Paralegals                           $330.00                            $378.33
                                                                                    $346.86 (Final)




1
      These rates reflect those of Greenberg Traurig, LLP’s Chicago, Delaware, and Minneapolis offices, as the
      primary timekeepers in these cases are resident in those offices, in the following practice areas: Corporate,
      Litigation, Intellectual Property, Real Estate, and Tax.

ACTIVE 58355704v5
                  Case 20-12841-MFW               Doc 995-1         Filed 07/06/21          Page 5 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                      Chapter 11

    YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                   Debtors.                     (Jointly Administered)


                           CERTIFICATION REGARDING SECOND
                  INTERIM FEE APPLICATION OF GREENBERG TRAURIG, LLP

             I, Nancy A. Peterman, hereby declare, pursuant to 28 U.S.C. § 1746, under penalty of

perjury as follows:

             1.     I am a Shareholder at Greenberg Traurig, LLP (“Greenberg Traurig”), which

maintains offices for the practice of law at 77 West Wacker Dr., Suite 3100, Chicago, Illinois

60601. I am an attorney-at-law, duly admitted and in good standing to practice in the States of

Illinois and New York, and I am admitted pro hac vice in the United States Bankruptcy Court for

the District of Delaware.

             2.     I make this certification regarding the Combined Second Interim Application and

Final Application of Greenberg Traurig, LLP, Counsel to the Debtors, for Allowance of

Compensation for Services Rendered and Reimbursement of Expenses for the Period from

November 9, 2020 through June 30, 2021 (the “Final Fee Application”) to certify to certain matters

addressed in the Administrative Order Establishing Procedures for Monthly, Interim, and Final

Compensation and Reimbursement of Expenses of Professionals Retained in these Chapter 11


1
      The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
      of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
      federal tax identification numbers is not provided herein. A complete list of such information may be obtained on
      the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor
      entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL
      33442.


ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995-1     Filed 07/06/21     Page 6 of 8




Cases [Docket No. 202] (the “Compensation Procedures Order”).

        3.      Specifically, I have reviewed the Final Fee Application, including each monthly fee

application relating to the period from November 9, 2020 through and including June 30, 2021

(the “Final Application Period”), and I hereby certify that such applications comply with the

Compensation Procedures Order and the applicable provisions of the Bankruptcy Code, the

Federal Rules of Bankruptcy Procedure, and the Local Rules for the United States Bankruptcy

Court for the District of Delaware. In addition, I hereby certify that, in accordance with the

Compensation Procedures Order, and in connection with preparing the Final Fee Application,

Greenberg Traurig has made a reasonable effort to comply with the U.S. Trustee Program’s

Guidelines for Reviewing Applications for Compensation and Reimbursement of Expenses Filed

Under 11 U.S.C. § 330 by Attorneys in Larger Chapter 11 Cases (the “U.S. Trustee Guidelines”).

To that end, Greenberg Traurig specifically responds to certain questions identified in the U.S.

Trustee Guidelines as follows:

    •   Question 1: Did Greenberg Traurig agree to any variations from, or alternatives to,
        Greenberg Traurig’s standard or customary billing rates, fees or terms for services
        pertaining to this engagement that were provided during the application period? If so,
        please explain.

                       Answer: No.

    •   Question 2: If the fees sought in the Final Fee Application as compared to the fees
        budgeted for the time period covered by the Final Fee Application are higher by 10% or
        more, did Greenberg Traurig discuss the reasons for the variation with the client?

                       Answer: No.

    •   Question 3: Have any of the professionals included in the Final Fee Application varied
        their hourly rate based on geographic location of the bankruptcy case?

                       Answer: No.

    •   Question 4: Does the Final Fee Application include time for fees related to reviewing or
        revising time records or preparing, reviewing or revising invoices?

                                                 2
ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995-1     Filed 07/06/21       Page 7 of 8




                       Answer: No.

    •   Question 5: Does the Final Fee Application include time for fees for reviewing time
        records to redact any privileged or other confidential information? If so, please quantify
        hours and fees.

                       Answer: No.

    •   Question 6: Does the Final Fee Application include any rate increases since retention in
        these cases?

                       Answer: Yes. The application reflects regular yearly rate increases from
                        2020 to 2021, as detailed in the summary cover sheet.


                           [Remainder of page intentionally left blank.]

.




                                                3
ACTIVE 58355704v5
             Case 20-12841-MFW          Doc 995-1     Filed 07/06/21     Page 8 of 8




        I declare under penalty of perjury that the foregoing is true and correct to the best of my

information, knowledge, and belief.



        Dated: July 6, 2021                          Respectfully submitted,

                                                     GREENBERG TRAURIG, LLP

                                                     /s/ Nancy A. Peterman
                                                     Nancy A. Peterman (admitted pro hac vice)
                                                     77 West Wacker Dr., Suite 3100
                                                     Chicago, Illinois 60601
                                                     Telephone: (312) 456-8400
                                                     Facsimile: (312) 456-8435
                                                     Email: petermann@gtlaw.com


                                                     Counsel for the Debtors
                                                     and Debtors in Possession




                                                 4
ACTIVE 58355704v5
